Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to an application filed on 01/04/2019.
Claims 1-17 are pending.  

Claim Objections
Claims 3 and 5 are objected to because of the following informalities:
In order to provide clarity and to ensure proper antecedent basis in the claim, it is suggested to amend “bonding silica to the surface” to “bonding a silica to a surface” in Claim 3, line 2.
In order to provide clarity and to ensure proper antecedent basis in the claim, it is suggested to amend “the total weight” to “a total weight” in Claim 5, line 2.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding Claims 1-3, 5, 15-17, recites “type” in lines 1, 3, 4 of claim 1, in line 1 of claim 2, in lines 1-2 of claim 3, in line 2 of claim 5, in lines 1-3 of claim 15, in line 1 of claim 16 and in line 1 of claim 17,  where the addition of “type” extends the scope of the claims so as to render them indefinite since it is unclear what “type” is intended to convey. The addition of the word “type” to the otherwise definite expression renders the definite expression indefinite by extending its scope. Ex parte Copenhaver, 109 USPQ 118 (Bd. App. 1955).  Clarification is requested.

Regarding claim 6-8, recites “the reaction” lacks antecedent basis and further it’s not clear which “the reaction” from claim 1 is referring to (i.e., is it referring to step 1 or step 2 or both or after step 2).  Further it is not clear if the reaction is performed during reacting water glass with reaction solution or after reacting water glass with reaction solution. Clarification is requested.

Regarding dependent Claims 4, 6-14, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-14  are rejected under 35 U.S.C. 103 as being unpatentable over Rang et al (KR10-1127944, machine translation, IDS submitted reference by applicant) in view of Keun et al (KR10-0775602, machine translation, IDS submitted reference by applicant) and in further view of Kim et al (KR10-2016-0141669, machine translation, IDS reference submitted by applicant). 

Regarding Claims 1, 3-4, 6-8 and 14, Rang et al discloses plate type inorganic material aerogel complex method comprising mixture of an aqueous solution in which plate-shaped inorganic material having –OH group on the surface is dispersed and ion-exchanged water glass solution (page 1 under SUMMARY OF THE INVENTION-first paragraph, see example, i.e., reads on forming reacting water glass solution which plate type intermediate is formed of claim 1 and reads on claim 3 limitation of formed by bonding silica to the surface of the plate-type intermediate), adjusting the pH of the mixture using a base such as aqueous ammonia (reads claim 13 limitation on base catalyst being ammonia hydroxide, see page 3, second paragraph) , gelation proceeds, stirring until gelation is complete at a temperature of 50-85° C (i.e., overlaps claim range of 25-50° C, reads on claim 6 limitation, see page 3 lines 12-14, example) for 1 to 24 hours (i.e., encompasses claimed range of 3-6 hours, reads on claim 7 limitation, see page 3, lines 12-14, see example), drying the resulting gel under atmospheric pressure (i.e., atmospheric pressure is considered to pressure of 1.01325 bar which encompasses claim 7 limitation of pressure of 1 to 1.2 bar), washing and drying (i.e., reads on claim 14 limitation, see example) to form a plate-shaped inorganic substance aerogel complex (i.e., reads on plate type metal-silica aerogel of claim 1, see example). Rang further discloses forming a chemical bond formed by sol-gel reaction having plate like structure that has OH group on the surface (page 1 under SUMMARY OF THE INVENTION-first paragraph, reads on claim 3 limitation of bonding is formed by gelation). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Rang does not explicitly disclose or suggest adding base catalyst to a reaction solution comprising metal salt and wherein a molar concentration ratio of the metal salt in the reaction solution to the water glass solution is 2:1 to 4:1.

	However, Keun discloses method for producing hydrotalcite-type composite which is plate-like structure comprising mixture of water soluble metal salt which can be metal component from group 2 or 3, in particular to magnesium salts, aluminum salts, aluminum chloride, aluminum nitrate, aluminum sulfate (reads on claim 11 limitation of metal salt comprising Mg Ca, Al and reads on claim 12 limitation of chloride (i.e., aluminum chloride), nitrate (i.e., aluminum nitrate), sulfate (i.e., aluminum sulfate), see page 3-2nd paragraph) and basic compound which can be hydroxide of alkali metal which can be sodium hydroxide or potassium hydroxide (i.e., base catalyst, page 3-2nd paragraph), dispersing agent, maturing step for a metal hydroxide and interlayer anion supply materials in said mixture, which pertains to the preparation of plate-type particles (page 2, fourth paragraph).

Given Rang discloses plate-shaped inorganic substance aerogel complex and use in polymers resin while Keun discloses plate-type structured in polymer resin, it would have been obvious to combine the method of Keun which is mixing basic catalyst (i.e., basic compound) with metal salt to a reaction solution which would form plate type intermediate with Rang which would provide uniform particle size, exhibiting thermal stability to the resin and improving quality of polymer material as taught by Keun (page 1- first paragraph after line [10], page 2-3rd paragraph).



However, Kim discloses method for preparing metal-oxide silica composite aerogel having plate-like structure (paragraph 0005) by adding and reacting metal salt solution and optionally acid catalyst to the silicate solution wherein silicate solution is prepared by adding water glass in concentration of 0.04M to 6.0 M silica  based contained in water glass (paragraphs 0028-0029, reads on claim 10 limitation of water glass solution containing 0.5 to 1.0 M) containing silica in amount of 28-35 wt% (paragraph 0028, reads on claim 5 limitation of silica in a range of 20-30 w%) and wherein metal salt can be be Cu, Mg, Ca, Al and may be in chloride in concentration of 0.125 M to 3.0 M (paragraphs 0031, 0033, 0035, 0109, i.e., MgCl2, CaCl2 which reads on claims 11-12 limitation of metal salt). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Further Kim discloses steps of washing and drying (paragraphs 0056, 058, 0066, 0068, reads on claim 14 limitation of washing and drying). Further Kim discloses molar ratio of water glass: metal ions may be 1.5:1 to 3:1 (paragraph 0037) and the skilled artisan would expect that, by inverting this ratio, the molar ratio of metal salt to water glass is 1:1.5 to 1:3. 

Kim does not explicitly disclose molar ratio of metal salt to water glass solution in a range from 2:1 to 4:1. 

However, Kim discloses metal oxide-silica composite aerogel having water glass concentration of 0.04 M to 6.00 M and metal salt ion molar concentration of 0.125 M to 3.0 M (paragraphs 0028-0029, 0035, 0037), therefore it would have been obvious to a one of the ordinary skill in the art before the effective filing date of applicant invention to optimize desired 

Given, Kim disclosing metal oxide-silica composite aerogel having plate-like structure with molar concentration ratio of metal salt to the water glass and Rang disclosing plate type inorganic material aerogel complex and Keun suggesting adding base catalyst to metal ion salt forming plate-type intermediate, therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to combine the teaching of molar concentration ratio of metal salt to water glass solution of Kim with Rang and Keun which would provide excellent pore properties, a low tap density and high specific surface area as taught by Kim (see paragraph 0008).

Regarding claim 9, Rang, Keun and Kim does not explicitly disclose or suggest a molar concentration ratio of the metal salt in the reaction solution to the basic catalyst is 1:1.5 to 1:3.

However, Keun discloses a method for producing hydrotalcite-type composite which is plate-like structure comprising mixture of water soluble metal salt and basic compound which can be hydroxide of alkali metal which can be sodium hydroxide or potassium hydroxide (i.e., base catalyst, page 3-2nd paragraph).  Further, Keun discloses the aqueous solution containing water soluble metal salt-basic compound in gelled state by mixing in an appropriate ratio to adjust the pH in the aqueous solution (page 3-3rd paragraph), therefore it would have been obvious to a one of the ordinary skill in the art before the effective filing date of applicant invention to optimize desired molar concentration ratio of metal salt to basic compound (i.e., base catalyst) by routine experiment which would include molar concentration ratio of metal salt to basic compound (i.e., rd paragraph).

Claims 2 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rang et al (KR10-1127944, machine translation, IDS submitted reference by applicant) in view of Keun et al (KR10-0775602, machine translation, IDS submitted reference by applicant) in view of Kim et al (KR10-2016-0141669, machine translation, IDS reference submitted by applicant) and in further view of Kutsovsky (US Patent No.: 7,892,643 B2). 

Regarding claims 2 and 15-17, Rang discloses, as set forth above, plate type inorganic material aerogel complex method comprising mixture of an aqueous solution in which plate-shaped inorganic material having –OH group on the surface is dispersed and ion-exchanged water glass solution and Rang further discloses use in fillers and polymers resins (see page 1, see example).  Rang further discloses forming a chemical bond formed by sol-gel reaction having plate like structure that has OH group on the surface (page 1 under SUMMARY OF THE INVENTION-first paragraph, reads on claim 17 limitation of bonding to surface of metal hydroxide).
Keun discloses, as set forth above, method for method for producing hydrotalcite-type composite which is plate-like structure comprising mixture of water soluble metal salt and basic compound (i.e., base catalyst, page 3-2nd paragraph) and further discloses uses in polymer resin. 
 Kim discloses, as set forth above in detail, a method for preparing metal-oxide silica composite aerogel having plate like structure by adding and reacting metal salt solution and optionally acid catalyst to the silicate solution and containing silica in amount of 28-35 wt% (paragraph 0028, reads on claim 15 limitation of silica in a range of 20-30 w%) and further use in polymer fiber.

Rang in view of Keun in view of Kim does not explicitly disclose or suggest aspect ratio of the plate type metal-silica aerogel particle is 1:50 to 1:100.

However, Kutsovsky discloses the metal or oxides thereof (e.g. silica) where silica can be an aerogel that can be hydrophilic or hydrophobic has aspect ratio of 2 to 150 (Col.2 lines 26-50, Col.12 lines 57-67) and can be used in applications utilizing shell or platelet type morphology which can be used in fillers for polymers (reads on claim 16 limitation, Col.12 lines 57-67 to Col.13 lines 1-60).

Given Kutsovsky, Rang, Keun and Kim are directed use in plate like structure for silica aerogel and further use in polymer, therefore it would have been obvious to a one of the ordinary skill in the art before the effective filing date of applicant invention to utilize the aspect ratio of 2 to 150 of Kutsovsky with plate type meal-silica aerogel of Rang, Keun and Kim which would provide having unique morphology and/or shape as taught by Kutsovsky (Col.1 lines 36-38).

Further regarding claim 17, notwithstanding the method steps taught by Rang, Keun, Kim and Kutsovsky, the process limitations of the instant claims (i.e.., silica bonded to a surface of a metal hydroxide) is not considered to provide any structural definition over the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kutsovsky et al  (US Patent NO.: 7,892,643 B2).

Regarding claim 15-17, Kutsovsky discloses metal and oxides thereof comprising silica wherein silica can be an aerogel and can be utilizing its shell or platelet type morphology having aspect ratio of 2 to 150 (Col.2 lines 26-50, Col.12 lines 57-67, reads on aspect ratio of plate type metal silica aerogel is 1:5 to 1:200) and silica present in amount from 0.1-95 wt% (Col.4 lines 9-13, reads on silica present in amount of 20-30 wt%) and used in application utilizing filler for polymers (Col.12 lines 57-67 to Col.13 lines 1-60, reads on claim 16 limitation of fillers for polymers).
Further regarding claim 17, notwithstanding the method steps taught by Kutsovsky, the process limitations of the instant claims (i.e.., silica bonded to a surface of a metal hydroxide) is not considered to provide any structural definition over the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SMITA S PATEL/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        02/12/2022